Judgment dismissing the complaint, entered September 16, 1963 and orders entered respectively on August 21, 1963 and September 9, 1963, unanimously affirmed, with costs. On any view, plaintiffs have failed once again to specify with sufficient particularity the offending statements upon which they purport to rely. Moreover, the pleading is verbose, argumentative and obfuscating. Consequently, it is not necessary to reach the difficult and interesting problems which may be barely discerned in this confused pleading. Concur ■—Botein, P. J., Breitel, Valente, Stevens and Eager, JJ.